IMPORTANT NOTICE
         . NOT TO BE PUBLISHED OPINION

· THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
   PURSUANT TO THE RULES OF CIVIL PROCEDURE
   PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
   THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
   CITED OR,USED AS BINDING PRECEDENT IN ANY OTHER
   CASE IN ANY.COURT OF THIS STATE; HOWEVER,
   UNPUBLISHEDKENTUCKY APPELLATE DECISIONS, ·
 . RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
   CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
   OPINION THAT WOULD ADEQUATELY·ADDRESS THE ISSUE
   BEFORE THE COURT. OPINIONS CITED FOR CONSJDERATION
   BY THE COURT .SHALL BE SET OUT AS AN UNPUBLISHED
   DECISION IN THE FILED DOCUMENT AND A COPY OF THE
   ENTIRE DECISION SHALL BE TENDERED ALO.NG WITH THE
   DOCUMENT TO THE COURT AND ALL PARTIES TO THE .
   ACTION.
                                               RENDERED: NOVEMBER 2, 2017
                                                      NOT TO BE PUBLISHED

               jiuprttttt ©:nurf nf ~:enfurku
                              2016-SC-000689-WC


FORD MOTOR COMPANY (KTP)                                              APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
v.                     CAS~ NO. 2016-CA-000600-WC
                     WORKERS' COMPENSATION BOARD
                            NO. 13-WC-58839


RONALD COLEMAN, JR.; HON. J.                                          APPELLEES
GREGORY ALLEN, ADMINISTRATIVE LAW
JUDGE; AND
WORKERS' COMPENSATION BOARD


                  MEMORANDUM OPINION OF·THE COURT

                                   AFFIRMING

      Appellee Ronald Coleman, Jr., filed a workers' compensation claim

alleging injuries to his right hand, wrist and elbow related to his work on the

truck assembly line at Ford Motor Company. An Administrative Law Judge

(ALJ) determined Coleman was entitled to tempo:t:"ary. total disability (TTD)

benefits, permanent partial disability (PPD) benefits and me.dical benefits for1

work-related right carpal tunnel syndrome and .right lateral epicondylitis. The

Workers' Compensation Board affirmed the award, and the Court of Appeals

also affirmed, rejecting Ford's two appellate issues. On appeal to this Court,

Ford continues to maintain that (1) there is not substantial evidence to support

the ALJ's finding that Coleman's lateral epicondylitis was work-related and (2)
there is not substantial evidence to support the AW's finding of a 6% whole

person impairment attributable to the work-related injury. For the reasons

stated herein, we affirm.

                  FACTS AND PROCEDURAL BACKGROUND
                            I   '
      ·coleman began working at Ford in 1999, first in the body shop and later

on the frame line where he performed repetitive-motion jobs including what

was referred to as "frame flip" and a VIN stamping job. One task required h,im

to break apart wiring harnesses (also referred to as wire looms) and install

them on diesel trucks.

      Coleman had some right wrist issues in 2007 that resolved with

injections. After several years symptom free, Coleman reported pain in his

right wrist radiating into his forearm and elbow in a June 2013 visit to the

Ford medical department. He took large amounts of ibuprofen to deal with the.

pain. When light duty, physical therapy and injections were not successful, he

had surgery on his right wrist and right elbow in November 2013. In the

meantime, Ford had reassigned Coleman to a new position where he drove

trucks off the assembly line. At the time of his claim, he remained in that

position earning the same hourly rate as pre-injury but making higher wages

due to overtime. He had no difficulties with his current assignment but

continued to have aching in his right elbow and pain in his right wrist.

      Coleman filed a Forni 101 on June 15, 2015. In support of his claim, he

provided records from June 3, 2013 when he reported to the medical

department at Ford and complained of his wrist, arm and elbow pain. He also

                                       2
fil~d   records from Dr. Navin Kilambi pertaining to the November 2013 surgery

and br. Tuna Ozyurekoglu pertaining to additional physical therapy and

injections post-surgery. Coleman submitted a September 24, 2015 report from

Dr. Jules Bar¢foot who evaluated Coleman for purposes of his compensation

claim.

         Dr. Barefoot noted Coleman's history of complaints and the November

2013 surgery by Dr. Kilambi-a right carpal tunnel release and right open

lateral epicondyle debridement and extensor tendon debridement. He also

noted Dr. Ozyurekoglu;s treatment with physical therapy and injections. Dr.

Barefoot diagnosed bilateral median nerve neuropathy; status post right carpal

·tunnel release and right open lateral epicondyle debridement and extensor

tendon debridement; persistent right elbow common extensor tendinosis and

left carpal tunnel syndrome. Based on Coleman's loss of grip strength, Dr.

Barefoot concluded he had a 10% upper extremity impairment which equaled a

6% whole person impairment. He further stated: "I would apportion 100% of

this 6% whole person impairment to work-relatedness. A review of Mr.

Coleman's work records from Ford indicates a long history of multiple injuries

to his upper extremities."

         Ford countered with some of Coleman's medical records and a report

from Dr. Richard DuBou, who evaluated Coleman at Ford's request in October

2015. Dr. DuBou found Coleman's carpal tunnel injury to be work-related but

stated "It is unclear whether or not the lateral epicondylitis surgery is

associated with work. It is not felt to be work.related, at least in England." He

                                         3
attached the entire chapter on epicondylitis from the American Medical·

Association's second edition of "Gu.ides to Evaluation of Disease and Injury

Causation," noting "the jury is out for an occupational cause of lateral

epicondylitis." l.Jltimately, Dr. DuBou assigned a 4% upper extremity

impairment based on the carpal tunnel/which translated ·to a 2% "whole

person" impairment.

      In assessing the work-relatedness of Coleman's right elbow condition, the

AW stated in relevant part:

         Here, the evidence on work-relatedness of the right elbow
     condition is mixed. ·Plaintiff relies upon the report of Dr. Barefoot
     who finds the entirety of his 6% impairment rating related to
     plaintiffs "long history of multiple injuries to his upper
     extremities."
         On the contrary, Dr. DuBou examined the plaintiff at the
     request of the defendant. The physician did not feel the plaintiffs
     elbow condition, diagnosed as lateral epicondylitis, was related to
     the plaintiffs work with the defendant. He did feel the plaintiffs
     carpal tunnel was work-related, assessed a 2% whole person
     impairment and felt that while plaintiff could return to work
     without restrictions, he did agree with plaintiff that work with wire
     looms would cause him additional discomfort. This was
     apparently consistent with Dr. DuBou's treatment history of other
     patients that had related work with wire looms to their presenting
     symptomology.                                                    .
         The AW has thoroughly reviewed the report of Dr. DuBou and
     his rationale for the opinion the plaintiffs elbow condition is not
     work-related. The physician makes several references· to a
     publication that questions the sufficiency of only repetitive work as
     causative of epicondylitis. Dr. DuBou concluded. that the "jury is
     out for an occupational cause of lateral epicondylitis." Dr. DuBou
     was clear that plaintiff had symptomatic right lateral epicondylitis,
     had undergone surgery for the condition and even recommended a
     different form of non-incisiorial treatment for same. When formally
     queried as to the reasonableness, necessity and work-relatedness
     of treatment and surgery ort question 4 of his report, Dr. DuBou
     testified that while the carpal tunnel surgery was appropriate "it is
     unclear whether or not the lateral epicondylitis surgery is

                                       4
      associated with work. It is not felt to be work related, at least in
      England."
          The AW interprets and infers from this testimony that Dr.
      DuBou is unsure as to the relatedness of the plaintiffs right elbow
      condition. However, the AW does not conclude that it is a
      definitive rejection of plaintiffs allegations~ As noted above, Dr.
      DuBou indicated that the wire loom part of plaintiffs job had been
      the cause of a number of patients coming into his office for
      treatment. Given the plaintiffs complaints, the addition of the wire
      loom installation into plaintiffs job duties and the opinion of Dr.
      Barefoot, the AW finds the plaintiffs right elbow conditions related
      to his work with the defendant.

                              .
The AW further found that Dr. Barefoot's "assessment
                                              .
                                                     of impairment most

accurately addresses the entirety of the plaintiffs compensable conditions."

The AW thus determined that    C~leman     had a 6% whole person impairment.

      On appeal, the Workers' Compensation Board noted that since Coleman

had been successful in proving his claim before the AW, the issue on_ appeal.

was whether substantial evidence supported the AW's decision. Finding that

there was such evidence of record and that the AW sufficiently expiained his

reliance upon Dr. Barefoot's assessment, the Board affirmed.

      The Court of Appeals travelled the same path as the Board and found

that Dr. Barefoot's report constituted substantial evidence supporting the AW's

conclusion that Coleman's right elbow condition was caused by his

employment. Because Ford's second appellate argument, the challenge to the

6% whole person impairment finding, was      pre~icated   on being successful on

the challenge to the work-relatedness of the elbow condition/ epicondylitis,

resolution of the work-relatedness in favor of Coleman
                                                  .    meant .that Ford's.

challenge to the whole person impairment rating-was likewise unsuccessful.


                                       5
                                    ANALYSIS

      The AW has the sole discretion to determine the quality, character, and

substance of the evidence. Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d
418, _419 (KY:· 1985). As the Board noted, its function is limited to determining

whether the AW's findings are so unreasonable that they must be reversed as

a matter of law. Irci A. 1¥"atson Dept. Store v. Hamilton, 34 S.W.3d 48 (Ky.

2000). If the AW's findings are supported by substantial evidence, they are not

to be disturbed on appeal. Special Fund v. Francis, 708 S.W.2d 641, 643 (Ky.

1986). "Although a party may note evidence which would have supported a

conclusion contrary to the AW's decision, such evidence is not Eiln adequate

basis for reversal on appeal." Ira A. Watson, 34 S.W.3d at 52 citing McCloud v.

Beth-Elkhorn Corp., 514 S.W.2d 46 (Ky. 1974). The Court of Appeals is to

"correct the Board only where [that] Court perceives the Board has overlooked

or misconstrued controlling statutes or precedent, or committed an error in

assessing the evidence so flagrant as to cause gross injustice." Western Baptist

Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

      Ford maintains that the AW's finding that Coleman's. lateral epicondylitis

(right elbow condition) was work-related is not supported by substantial

evidence because Dr. Barefoot, on whom the AW relied, "never found" the

condition to be work-related. In Ford's view, Dr. DuBou's opinion on causation

"was not only more persuasive, but it was the only true opinion on causation."

We disagree for two primary reasons.



                                        6
      First, while Dr. Barefoot's opinion is admittedly brief, he plainly found

that review of Coleman's "work records from Ford indicates a long history of

multiple injuries to his upper extremities" and included the elbow condition in

assessing impairment. The AW pointed to this finding in his initial opinion

and, in his order on reconsideration, further noted that a questionnaire

attached to Dr. Barefoot's narrative report
                                         r
                                            contains the right ·elbow condition as

one of the diagnoses that he considered work-related. Second, as quoted

above, the AW interpreted Dr. DuBou's report as reflecting the physician was

"unsure" about the work-relatedness of the elbow condition but, in any event,

the AW found no "definitive rejection" of Coleman's claim regarding wo.rk-

relatedness in Dr. DuBou's opinion.

      The AW plainly weighed the evidence before him and made a work--

relatedness finding that had support in the medical evidence. This assessment

was the AW's prerogative, Paramount Foods, 695 S.W.2d at 419" and while Dr.

Barefoot's opinion was not extensive it was sufficient to constitute substantial

evidence. Notably; Dr. DuBou did not agree that Coleman's elbow condition

was work related but he did not fully reject it either, concluding it was "unclear

whether or not the lateral epicondylitis surgery is associated with work."

Under these circumstances, we find no basis for reversing the AW's findings,

which were properly affirmed by both the Workers' Compensation Board and

the Court of Appeals.

      Ford's second appellate issue, as in the Court of Appeals, is wholly

derivative of and dependent upon. the success of the first issue. Ford

                                        7
maintains that because there is not substantial evidence supporting the finding

that Coleman's elbow condition is related to his work, there can be no 6%

whole person impairment and the matter must be remanded to the AW for a

finding that Coleman has a 2% whole person impairment as found by Dr.

DuBou. Having rejected Ford's first argument regarding substantial evidence,

we likewise reject this argument.

      After careful review and for the foregoing reasons, we affirm the Court of

Appeals.

      Minton, C.J.; Cunningham, Hughes, Keller, Venters, and Wright, JJ.,.

concur. VanMeter, J., not sitting.



COUNSEL FOR APPELLANT
FORD MOTOR COMPANY (KTP):

George T. Kitchen, III
Remiriger Co., LPA


COUNSEL FOR APPELLEE,
RONALD COLEMAN, JR.:

Nicholas Murphy




                                       8